               Case 1:19-cr-00102-RJD Document 2 Filed 02/27/19 Page 1 of 2 PageID #: 27
                                                  CB 19 102
AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                for the

                                                     Eastern District of New York


                      United States of America
                                                                                        IRIZARRY CH.J.
                 JOSE CARLOS GRUBISICH                                     Case No.




                                                                                                 GOLD, MJ.
                             Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)       JOSE CARLOS GRUBISICH
who is accused of an offense or violation based on the following document filed with the court:

    Indictment             □ Superseding Indictment       □ Information      □ Superseding Information              □ Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition      □ Violation Notice □ Order of the Court
This offense is briefly described as follows:
  Conspiracy to violate the Foreign Corrupt Practices Act, bribery provisions (Title 15, United States Code, Sections 78dd-1,
  78ff(a) and 78ff(c)(2)(a)), in violation of Title 18, United States Code, Section 371; Conspriacy to violate the FCRA books
  and records provisions (Title 15, United States Code, Sections 78m(b)(2)(A), 78m(b)(5) and 78ff(a)) and failure to certify
  financial reports (Title 18, United States Code, Sections 1350(c)(1) and (2)), in violation of Title 18, United States CodSj "v
  Section 371; Conspiracy to commit money laundering, in violation of Title 18, United States Code, Section 1956(h).          y, ^ ■


                                                                          s/Steven L. Tiscione
Date:          02/27/2019
                                                                                         Issuing officer's signature


City and state:          Brooklyn, New York                                         The Honorable Steven L. Tisclone
                                                                                           Printed name and title



                                                                Return


          This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)


Date:
                                                                                        Arresting officer's signature



                                                                                           Printed name and title
              Case 1:19-cr-00102-RJD Document 2 Filed 02/27/19 Page 2 of 2 PageID #: 28


AO 442 (Rev. 11/11) Arrest Warrant(Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                     and therefore should not be filed in court with the executed warrant unless under seal.


                                                    (Notfor Public Disclosure)

Name of defendant/offender:

Known aliases:
Last known residence:

Prior addresses to which defendant/offender may still have ties:


Last known employment:               _
Last known telephone numbers:
Place of birth:
Date of birth:

Social Security number:
Height:                                                              Weight:
Sex:                                                                 Race:
Hair:                                                                Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, dmg use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:

Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):




Date oflast contact with pretrial services or probation officer (ifapplicable):
